42 A.3d 374 (2012)
In re Nomination Petition of Malik BOYD as Candidate for State Representative for The 198th District in the Primary Election of April 24, 2012.
Appeal of Rosita Youngblood and Thera Martin-Connelly.
No. 17 EAP 2012
Commonwealth Court of Pennsylvania.
April 5, 2012.
Shauna Christine Clemmer, for Participants, Department of State.
Margaret M. Stuski, for Rosita Youngblood, et al.
Charles Matthew Gibbs, Bowman Kavulich, Ltd., Philadelphia, for Malik Boyd.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, MCCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 5th day of April, 2012, the order of the Commonwealth Court is AFFIRMED.